 



JOINDER BY AND AGREEMENT OF NEW INDEMNITOR

 

The undersigned, BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation
and BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited partnership
(individually and collectively "New Indemnitor"), being individually and
collectively the Principal referred to in the Agreement to which this Joinder
(the "New Indemnitor Joinder") is attached, intending to be legally bound under
the terms and provisions of the Guaranty and the Environmental Indemnity
pursuant to the provisions of this New Indemnitor Joinder, hereby represents and
warrants to and acknowledges and agrees with Lender the following:

 

1.                 Defined Terms. All capitalized terms used in this New
Indemnitor Joinder, unless defined herein, shall have the meanings given such
terms in the Agreement, and if not defined therein, then in the Original
Indemnitor Joinder attached thereto.

 

2.                 Benefit to New Indemnitor. Each New Indemnitor, owning a
direct and/or indirect interest in New Borrower as a result of the Requested
Actions, shall receive a substantial benefit from Lender's consent to the
Requested Actions.

 

3.                 Assumption by New Indemnitor of Guaranty. From and after the
Acquisition Date, New Indemnitor hereby, jointly and severally, assumes and
agrees to be liable and responsible for and bound by all of Original
Indemnitor's obligations, agreements and liabilities, including but not limited
to the jury waiver and other waivers set forth therein, under the Guaranty, as
amended hereby, as fully and completely as if the New Indemnitor had originally
executed and delivered such Guaranty, as amended hereby, as the
guarantor/indemnitor thereunder. New Indemnitor further agrees to pay, perform
and discharge each and every obligation of payment and performance of any
guarantor/indemnitor under, pursuant to and as set forth in the Guaranty, as
amended hereby, at the time, in the manner and otherwise in all respects as
therein provided. With respect to the Environmental Indemnity Obligations Under
Guaranty, the liability of New Indemnitor shall be joint and several with that
of New Borrower and shall not be limited to environmental obligations occurring
from and after the Acquisition Date. From and after the date hereof, the
Guaranty is amended to provide that all references to the term "Borrower" used
in the Guaranty shall mean and refer to the New Borrower and the term
"Guarantor" used in the Guaranty shall mean and refer to the New Indemnitor.

 

4.                 Assumption by New Indemnitor of Environmental Indemnity. New
Indemnitor, jointly and severally, hereby assumes and agrees to be liable and
responsible for and bound by all of the Original Indemnitor's obligations,
agreements and liabilities, including but not limited to the jury waiver and
other waivers set forth therein, under the Environmental Indemnity as fully and
completely as if New Indemnitor had signed such Environmental Indemnity, as
amended hereby, as the indemnitor/guarantor thereunder, including without
limitation, all of those obligations, agreements and liabilities which would
have been the obligations, agreements and liabilities of Original Indemnitor,
without regard to when such obligations, agreements and liabilities arise,
accrue or have arisen or accrued and without regard to the Original Indemnitor's
responsibility therefore, if any. New Indemnitor further agrees to pay, perform,
and discharge each and every obligation of payment and performance of any
guarantor/indemnitor under, pursuant to and as set forth in the Environmental
Indemnity, as amended hereby, at the time, in the manner and otherwise in all
respects as therein provided. The liability of New Indemnitor under this
paragraph shall be joint and several with that of New Borrower. From and after
the date hereof, the Environmental Indemnity is amended to provide that all
references to the term "Borrower" used in the Environmental Indemnity shall mean
and refer to the New Borrower and the term "Indemnitor" used in the Guaranty
shall mean and refer to the New Indemnitor.

 



 

 

 

5.                 Confirmation of Representations. By its execution hereof, New
Indemnitor confirms the representations and warranties and agrees to the
covenants regarding New Indemnitor set forth in the Agreement.

 

6.                 Representations by New Indemnitor

 

a.                   Guarantor Financial Covenants. Each New Indemnitor complies
with the Guarantor Financial Covenants (as such term is defined in the Loan
Agreement).

 

b.                  Authority. The execution and delivery of this New Indemnitor
Joinder, and performance by New Indemnitor under the New Indemnitor Joinder, the
Guaranty and Environmental Indemnity will not (a) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to New Indemnitor or (b)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which New Indemnitor is a party or by which
the Project may be bound or affected.

 

7.                 Notices to New Indemnitor. From and after the Acquisition
Date, Lender shall deliver any notices to New Indemnitor which are required to
be delivered pursuant to the Guaranty and the Environmental Indemnity, or are
otherwise delivered by the Lender thereunder at Lender's sole discretion, to the
New Indemnitor at the following address:

 

  BLUEROCK RESIDENTIAL GROWTH REIT, INC. BLUEROCK RESIDENTIAL HOLDINGS, L.P.  
c/o Bluerock Real Estate, L.L.C.   712 Fifth Avenue, 9th Floor   New York, New
York 10019   Attn: Jordan Ruddy and Michael L. Konig, Esq.   Facsimile: (212)
278-4220

 

All notices to be sent by New Indemnitor to Lender under the Guaranty, the
Environmental Indemnity and Loan Documents shall be sent to Lender in the manner
set forth in and at the address shown in Section 4.6 of the Agreement to which
this New Indemnitor Joinder is attached.

 

8.                 Joint and Several Liability. If New Indemnitor consists of
more than one person or party, the obligations and liabilities of each such
person or party shall be joint and several.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

2

 

 

The undersigned New Indemnitor has executed and delivered this New Indemnitor
Joinder to be effective as of the date of the Agreement.

  

 



      NEW INDEMNITOR:              

Witnesses:

 

    BLUEROCK RESIDENTIAL GROWTH REIT, INC.,
a Maryland corporation                           /s/ M. Brown   By: /s/
Christopher J. Vohs   Print Name:   M. Brown   Name: Christopher J. Vohs        
Title: Chief Accounting Officer   /s/ Jordan Ruddy         Print Name:  Jordan
Ruddy                    



 

 

STATE OF New York )

) SS:

COUNTY OF New York )

 

The foregoing instrument was acknowledged before me this __1__ day of April___,
2014, by Christopher J. Vohs, as Chief Accounting Officer, of BLUEROCK
RESIDENTIAL GROWTH REIT, INC., a Maryland corporation, on behalf of the
corporation. He/She is _X__ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 



    /s/ Dale Pozzi       Notary Public         Print Name: Dale Pozzi  



  



My Commission Expires: Jan. 28, 2017

 

[Notarial Seal]

 



[PROPERTY MANAGER'S SIGNATURE PAGE TO JOINDER]



 

 

 

 

The undersigned New Indemnitor has executed and delivered this New Indemnitor
Joinder to be effective as of the date of the Agreement.

 



      NEW INDEMNITOR:              

Witnesses:

 

   

BLUEROCK RESIDENTIAL HOLDINGS, L.P.,

 a Delaware limited partnership

 

                          /s/ M. Brown   By: /s/ Christopher J. Vohs   Print
Name:   M. Brown   Name: Christopher J. Vohs         Title: Chief Accounting
Officer   /s/ Jordan Ruddy         Print Name:  Jordan Ruddy                    





 

STATE OF New York )

) SS:

COUNTY OF New York )

 

The foregoing instrument was acknowledged before me this __1__ day of April___,
2014, by Christopher J. Vohs, Chief Accounting Officer of Bluerock Residential
Growth REIT, Inc., a Maryland corporation, as general partner of BLUEROCK
RESIDENTIAL HOLDINGS, L.P., a Delaware limited partnership, on behalf of the
limited partnership. He/She is _X__ personally known to me or ____ produced
________________________ as identification and did not take an oath.

 

 



    /s/ Dale Pozzi       Notary Public         Print Name: Dale Pozzi  

 

 



My Commission Expires: Jan. 28, 2017

 

[Notarial Seal]

 



2

